Citation Nr: 1413255	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for squamous cell carcinoma of the nasopharynx, to include as due to herbicide exposure (hereinafter "nasopharynx carcinoma").


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through February 2013.  However, the February 2012 statement of the case indicates that the RO only considered VA treatment records dated through September 2011.  The Board notes that these additional VA treatment records are relevant to the Veteran's claim for service connection for nasopharynx carcinoma.  In any event, as the claim is being remanded, the Agency of Original Jurisdiction will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at an August 2012 videoconference hearing, and a transcript of this hearing is of record.

The issue of entitlement to service connection for squamous cell carcinoma of the nasopharynx, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran withdrew his appeal of the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, at the August 2012 Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran withdrew his appeal of the denial of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, at the August 2012 Board hearing.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that his diabetes mellitus, type II, service connection claim is withdrawn. When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (2013). 

Accordingly, further action by the Board on the diabetes mellitus, type II, service connection claim is not appropriate and the Veteran's appeal should be dismissed.  Id.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is dismissed.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

At his August 2012 Board hearing, the Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA) for his nasopharynx carcinoma.  However, there are no records from the SSA in the claims file.  Therefore, on remand, the AOJ should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any of the Veteran's outstanding treatment records for his nasopharynx carcinoma that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC must then obtain and associate the records with the claims file or virtual record.  

2.  The RO/AMC must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

All efforts to obtain those records should be documented in the claims file.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative must be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.  

3.  The RO/AMC should then readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


